Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/647,676 filed on March 16, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Applicant filed an amendment on February 1, 2021 under 37 CFR 1.111 in response to a non-final rejection mailed on November 3, 2020.  Applicant has amended claims 1-13 and 15 and has canceled claim 14. Claims 1-13 and 15 are currently pending.
Response to Arguments
Applicant's arguments/remarks filed on February 1, 2021 have been fully considered.
With respect to objection to claims for matters of informalities, in view of amendments made to claims 2 and 4, objections to said claims are hereby withdrawn.
With respect to provisional double patenting rejection, applicant alleges that the amendments made to claims overcomes the double patenting rejection. The examiner respectfully disagrees. The provisional double patenting rejection is maintained over the copending application in view or prior art as noted in the Office action that follows.
Wih respect to rejection of claims 14-15 under 35 U.S.C. 101, in view of cancelation of claim 14 and amendment made to claim 15, rejection of said claims is hereby withdrawn.
With respect to applicant’s arguments regarding rejection of claims on merit, applicant’s arguments are directed to the amended version of the claims, requiring new ground of rejection using an additional pertinent prior art. Applicant’s arguments which are directed to the amended version of the claims are, therefore, moot.

	
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claims 1 and 11 of Appl. ‘714 in view of Hannuksela ‘171 in view of Oh ‘833 and further in view of Oh ‘428, would have been obvious to a person of ordinary skill in the art as indicated in the Office action that follows. This is demonstrated in the following table that shows conflicting claims of side by side that shows claim 1 of Appl. ‘714 has the same scope as combination of claims 1 and 11 of the instant application. 
	
Application 16/647,676
Claim 1.  A method, comprising: encoding at least a portion of a video bitstream for a large field of view video, wherein at least one picture of the large field of view video is represented as a three-dimensional surface projected onto at least one two-dimensional picture using an equi-rectanqular projection (ERP) function; performing an encoding operation corresponding to the ERP function on an upper portion and a lower portion of the at least one picture: and inserting an indicator in the video bitstream indicative of the encoding operation being performed on the upper portion and the lower portion of the at least one picture.

Application 16/334,714

Claim 1.  A method for video encoding or decoding, said method comprising, for at least one current block of a 2D picture: adjusting at least one motion vector predictor for said current block of said 2D picture, wherein said 2D picture corresponds to a projection of an omnidirectional video, and wherein said adjustment is based on said projection of said omnidirectional video onto said 2D picture; and encoding or decoding said current block using said adjusted motion vector predictor.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Examiner’s Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
Claims 1-6, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al., US 2020/0288171 A1 (hereinafter “Hannuksela) in view of Oh et al., US 2020/0186833 A1 (hereinafter “Oh ‘833”) and further in view of Oh et al., US 2020/0084428 A1 (hereinafter “Oh ‘428”).
With respect to claim 1, Hannuksela discloses a method [abstract, pars. 1, 8], comprising: encoding [par. 9, FIG. 2a] at least a portion of a video bitstream for a large field of view video [pars. 197: “omnidirectional media format (OMAF)”; par. 198: “360-degree image or video content”], wherein at least one picture of said large field of view video is represented as a three-dimensional surface projected onto at least one two-dimensional picture using an equi-rectangular projection (ERP) function [par. 200]; performing an encoding operation corresponding to the ERP function [par. 9: encoding a “first-view picture” where the first-view picture has a larger field-of-view (omnidirectional as disclosed in par. 197] on an upper portion and a lower portion of the at least one picture; and inserting an indicator in the video bitstream indicative of the encoding operation being performed on the upper portion and the lower portion of the at least one picture in said portion of said video [pars. 123-124]. But Hannuksela’s syntax element is directed to indicate the type of data to follow and the number of bytes that is the video bitstream indicative of the encoding operation being performed on the upper portion and the lower portion of the at least one picture in said portion of said video [pars. 222-223 – ref. to the sub-picture sequence covering “a subset of a spatial area of a 360-degree video content”]. Furthermore, while use of equi-rectangular projection (ERP) function in encoding a picture, or a portion of the picture is implicit in Hannuksela by virtue of his reference to encoding a 360-degree video based on MPEG omnidirectional media format [FIGS. 2a-2b, pars. 198-200], in order to explicitly demonstrate that use of ERP function is not novel, it is that that Oh ‘428 explicitly discloses use of ERP function (par. 143) in encoding an upper portion and a lower portion of a picture [pars. 185-186]. Therefore, in view of disclosures by Oh ‘833 and Oh ‘428, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hannuksela and Oh ‘833 and Oh ‘428 with the motivation to devise a method and apparatus for 360-degree image encoding employing an obtained 2D picture with respect to 360-degree video data [Oh ‘833: abstract].
With respect to claim 3, the claim is drawn to an apparatus that performs a series of steps that are commensurate in scope with steps of claim 1, noting that the additional elements of processor and memory are disclosed by Hannuksela [par. 20]. Therefore, claim 3 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

With respect to claim 2, the claim is drawn to a decoding method that performs a series of steps that are commensurate in scope with inverse of steps of claim 1. Therefore, claim 2 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 4, the claim is drawn to a decoding apparatus that performs a series of steps that are commensurate in scope with steps of claim 2, noting that the additional elements of processor and memory are disclosed by Hannuksela [par. 20]. Therefore, claim 4 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 2.
With respect to claim 15, the claim is drawn to a non-transitory computer-redable medium containing instructions thereon that when executed on a processor cause the processor to perform a series of steps that are commensurate in scope with steps of claim 2. Therefore, claim 15 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 2.
With respect to claim 5, Hannuksela, Oh ‘833 and Oh ‘428, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 2. Furthermore, Hannuksela discloses wherein the decoding operation comprises motion vector predictor transformation [par. 110, FIG. 8a, par. 173], motion compensation [FIG. 
With respect to claim 6, Hannuksela, Oh ‘833 and Oh ‘428, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 5. Furthermore, Hannuksela discloses wherein the indicator is in a slice header [par. 114] or in the picture parameter set. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 2.
With respect to claim 11, Hannuksela, Oh ‘833 and Oh ‘428, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Hannuksela discloses wherein the encoding operation is activated for based on a comparison of a default motion difference and an ERP [par. 200 – ref. to ERP and CMP formats] transformed motion difference [par. 110 – motion information is encoded per PU (prediction unit) block]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 12, Hannuksela, Oh ‘833 and Oh ‘428, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. the encoding operation is activated for the upper portion or the lower portion of the at least one picture based on a rectitude score of the edge detection operation [par. 230, FIG. 14 where areas a, b, c, d of a 2D picture are combined to configure a sub-picture which combination is understood to involve edge detection that is well-known in the art and is shown in FIG. 1; see also Oh ‘428, par. 185]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela in view of Oh ‘833, and further in view of Oh ‘428, as applied to claim 2, and further in view of Li et al., US 2019/0335203 A1 (hereinafter “Li”).
With respect to claim 7, Hannuksela, Oh ‘833 and Oh ‘428, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 2. But Hannuksela, Oh ‘833 and Oh ‘428, alone or in combination do not explicitly disclose the limitation wherein the indicator is disabled for one or more parts of the video. However, Li discloses the limitation wherein the indicator is disabled for one or more parts of the video [par. 125 – ref, to “face_enabled_flag” that represent a syntax element indicating a face available flag which implies that the rest of the image, other than the face, is disabled. Therefore, in view of disclosures by Li, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hannuksela and Oh with Li, with the motivation to devise a method 
With respect to claim 8, Hannuksela, Oh ‘833, Oh ‘428 and Li, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 7. Furthermore, Li discloses wherein slice parameters are determined from the indicator to indicate if said the decoding operation is activated [par. 125 – ref. to “face_enabled_flag”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 7.
With respect to claim 9, Hannuksela, Oh ‘833, Oh ‘428 and Li, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 7. Furthermore, Hannuksela discloses wherein said the decoding operation includes determining whether a coding tree unit belongs to the upper portion or the lower portion of the at least one picture [pars. 109-110]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 7.
With respect to claim 10, Hannuksela, Oh ‘833 and Oh ‘428, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Li discloses wherein said operation is activated for the upper portion or the lower portion of the at least one picture if a preprocessing step determines that a threshold percentage of blocks within the particular part of said picture uses said operation [pars. 109-110 where “face” represents a threshold percentage of blocks 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Hannuksela, US 2020/0260063 A1, discloses system and method for omnidirectional video.
Schwarz et al., US 2020/0244993 A1, discloses encoding and decoding of volumetric video.
Schwarz et al., US 2020/0228836 A1, discloses sequential encoding and decoding of volumetric video.
Hannuksela, US 10,582,198 B2, discloses method and apparatus for coding and decoding of video which is made up of a sequence of spatial regions.
Hwang et al., US 2019/0364261 A1, discloses method for transmitting 360-degree video.
Lee et al., US 2019/0253734 A1, discloses method for transmitting 360-degree video.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485